 INTERNATIONAL STEREOTYPERS, LOCAL 104, ETC.333APPENDIXNOTICE TO ALL EMPLOYEESAs Recommendedby a TrialExaminer of the NationalLaborRelations Board,we are posting this notice to inform our employees of the rights guaranteed them inthe National Labor Relations Act.WE WILL, upon request, sign the agreement,dated February 1, 1964, whichwas submitted to us by Local 477, International Brotherhood of Electrical Work-ers,AFL-CIO, and we will pay our employees all wages and grant them anybenefits they may have lost since February 1, 1964, because of our refusal toexecute the agreement.WE WILL, upon request, bargain collectively with Local 477 as the exclusiverepresentative of our employees,if no-request is made to sign the agreementof February 1, 1964.All our employees are free to become or remain,or to refuse to become orremain,members of Local 477, or any other labor organization.QUIEL BROS.ELECTRIC SIGN SERVICECO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone No. 688-5204,if they have anyquestions concerning this notice or compliance with its provisions.International Stereotypers and Electrotypers Union,Local 104,AFL-CIOandthe Fresno Guide,Inc.Case No. 0O-CD-138.Jwne 2211965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by The FresnoGuide, Inc., herein called the Employer, alleging a violation of Sec-tion 8(b) (4) (D) by International Stereotypers and ElectrotypersUnion, Local 104, AFL-CIO, herein called the Stereotypers. Pursu-ant to notice, a hearing was held on July 1, 1964, at Fresno, California,before Hearing Officer James C. Paras. The Employer, the Stereo-typers, and Fresno Printing Pressmen and Assistants' Union No. 159,AFL-CIO, herein called the Pressmen, appeared at the hearing andwere afforded full opportunity to be heard, to examine and to cross-examine witnesses, and to adduce evidence bearing on the issues. Therulings of the Hearing Officer made at the hearing are free from preju-dicial error and are hereby affirmed.All parties filed briefs whichhave been duly considered by the Board.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].153 NLRB No. 12. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board makes the followingfindings :I.THE BUSINESS OF THE EMPLOYERThe Employer, a California corporation with its principal office andbusinessestablishment located in Fresno, California, is engaged inoperating a commercialprinting shop, and in the publishing and print-ing ofa semiweekly newspaper, The Fresno Guide, a shopping publi-cation with limited news coverage. In addition, the Employer also,prints a Catholic Diocese newspaper as well as the Bakersfield News,Bulletin.The Employer annually purchases and receives goods valuedin excessof $50,000 directly from outside the State of California.Theparties stipulated, and we find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert jurisdiction herein.H. THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Stereotypers and Press-men are labor organizationswithin themeaning ofSection 2(5) ofthe Act.III.THEWORK INDISPUTEA. Background factsPrior to June 1, 1964, the Employer performed all of its printingwork on letterpresses located in its main building.Pursuant to col-lective-bargaining agreements stereotypers prepared the plates foruse on the letterpresses, and pressmen operated the presses.The plate-making and letterpress operation were performed in the same generalwork area under the supervision of a stereotype foreman and a press-man foreman. The Employer's business manager was responsible forthe integrated workflow between the stereotypers and the pressmen,and exercised generalsupervision over the entire printing operation.About June 1, 1964, the Employer acquired and installed a Gossoffsetpress ina building directly across the street from its main plant.Thereafter, the Employer assigned both the offset platemaking andthe operation of this new offset press to the pressmen who also con-tinued to operate the letterpresses.All other work assignmentsremained thesame.It is the Employer's assignment of the offsetplatemaking to the pressmen which gives rise to the jurisdictional issueinvolved in the instant proceeding.The Stereotypers contend thatall offset platemaking work should be assigned to employees which itrepresents rather than to pressmen.The Stereotypers make no claimthat the pressmen should not be assigned the work of operating the newoffset press. INTERNATIONAL STEREOTYPERS,LOCAL 104,ETC.335In early 1962, whcn the Employer was contemplating the purchaseof an offset press, the Stereotypers claimed contractual rights to plate-making work for that press.The Employer disagreed with the claimof the Stereotypers,and the matter was not resolved because theEmployer decided at that time not to purchase the press in question.When,in the spring of 1964, the Stereotypers learned that theEmployer intended to purchase an offset press,it again made a demandfor the platemaking work. The Employer again took the position thatStereotypers had no contractual right to the work and in addition indi-cated that the Stereotypers did not have qualified individuals in thearea to performthe work.On or after April 22,1964, the Stereotypersthreatened economic action against the Employer if it did not receivethe work assignment of platemaking for the offset press.When theoffset press was installed,the Employer assigned the platemakingfunction as well as the operation of the press to pressmen.Thereafter,the Stereotypers threatened to strike,a strike vote was taken amongthe membership of the local, and members voted to strike if they weredenied the offset platemaking work. On June 15, 1964, the Employerfiled the above charge.The record shows that an offset press utilizes an entirely differentplate from that used on the letterpress.Thus,instead of a raised plateprepared by a hot metal process,a smooth aluminum plate of photo-graphed print is used.All the camera work required in the makingof the offset plate is performed by an outside firm, with the remainderof the offset platemaking process being performed by the Employerin an area near the offset press.The record also shows that the prep-aration of offset plates involves processes and skills not heretoforeused or needed in the Employer's printing plant, and at the time thenew offset press was installed, the Employer had no employees fullyqualified to perform the offset platemaking work.However, an expertin this type of work was brought in from the Pressmen's headquartersin Tennessee at the Pressmen's expense to train the pressmen assignedthis work.At the time of the hearing, two runs had been made on the offset pressin the printing of advertising leaflets for various retail establishmentsin the area.The Employer indicated that both runs were successfuland satisfactorily performed.The future use of the offset press isspeculative, although there is some indication that it will be used forother types of printing, but there is no certainty that it will be used inthe printing of newspapers.No new jobs have been added nor has anyjob been ab,'ished as a result of the installation of the Goss offset press.B. Contentions of the partiesThe Employer,in assigning the offset platemaking work to the press-men, relies on its collective-bargaining agreementwith thePressmen's 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and particularly on an addendum thereto which the Employercontends contractually entitles pressmen to such work.The Employeralso argues that custom and practice in the area and in the industryfully supports its assignment of the offset platemaking work to press-men. In addition, the Employer also takes the position that the Stereo-typers does not have men in the Fresno area qualified to perform thework involved, and that assigning such work to the pressmen is themost efficient manner in which to accomplish the entire offset printingwork.The Pressmen contends that, pursuant to its collective-bargainingagreement with the Employer, the offset platemaking work has beenproperly assigned to pressmen working at the Employer's plant. Inaddition, like the Employer, the Pressmen also urges that the efficiencyand economy of operations, availability of qualified men to performthe work involved, and the area and industry practice with respect tosuch work assignment, militates in favor of the Employer's workassignment.Finally, the Pressmen argues that there are no localunderstandings or agreements between the Unions involved respectingthe assignment of such work, and that the assignment of such work topressmen results in no loss of job opportunities for stereotypers.On the other hand, the Stereotypers contends that its collective-bar-gaining agreement with the Employer requires the assignment of thework to stereotypers inasmuch as the work in question is but a substitutefor the hot metal platemaking process already assigned to stereotypers.In addition, the Stereotypers also argues that the Employer's workassignment results in the increase of work for the pressmen and anultimate loss of work for the stereotypers, that the Employer's con-tention concerning efficiency of operations at this early date is "purespeculation," and finally that while industry practice relating to theassignment of such work is "hopelessly confused at the present time,"nevertheless stereotypers have been assigned such work by otheremployers in the area, and the International Union has agreed to sup-ply a man skilled in offset platemaking, with no expense to theEmployer, to train local stereotypers in the art of offset platemaking.C.Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D) of the Act.The RegionalDirector was satisfied upon the basis of such investigation that therewas reasonable cause to believe that a violation had been committed anddirected that a hearing be held in accordance with Section 10(k) ofthe Act.On the basis of the entire record, including the Stereotypers'threat to strike because of the assignment of the disputed work, we INTERNATIONAL STEREOTYPERS, LOCAL 104, ETC.337find that there is reasonable cause to believe that a violation of the Acthas occurred and that the dispute is properly before the Board fordetermination.D. The merits of the disputeSection 10 (k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to various rele-vant factors.'Certain of the usual factors considered by the Board in these cases,such as Board certification, skills, and area and industry practice, inour opinion, provide little basis for determining the instant dispute.Thus, neither the Stereotypers nor the Pressmen has been certified bythe Board as the exclusive bargaining representative for any of theEmployer's employees.As to skills, although pressmen are now satis-factorily performing the work after having been trained by a repre-sentative of the International Pressmen, it is clear that stereotyperscould have been or can be similarly trained at no expense to theEmployer, and that some of its members have in fact been sent to SanFrancisco for such training.Although it appears from the recordthat pressmen in the Fresno area are customarily assigned to offsetplatemaking work, nevertheless, it also appears that some few of thearea employers utilize the services of stereotypers to perform suchwork.Finally, although there was considerable testimony as to indus-try practice, as in the case of area practice, we cannot give significantweight to this consideration because no definite pattern is evident whichindicates that such work is primarily or usually performed by mem-bers of either of the unions herein involved.Accordingly, the factorsdiscussed below are determinative.1.Provisions of collective-bargaining agreements:A compellingconsideration for our determination in this case is the labor agreementsbetween the Employer and each of the two unions. It is clear that thePressmen's contract with the Employer was intended to cover offsetpreparatory work.That contract was entered into on July 15, 1962,and was later supplemented by an addendum executed on October 30,1963.The basic contract in relevant part provides :SECTION 3-EQUIPMENT(a) If, during the life of this contract, presses of types or sizesor any new equipment not covered by this contract should beinstalled, or any material alterations made in the existing equip-ment, the manning of such equipment shall be determined priorto operation.iN.L.R B v Radio &Television Broadcast EngineersUnson, Local 1212,InternationalBrotherhood of Electrical Workers(Columbia Broadcasting System),364 U S 573;In-ternational Association of Machinists,Lodge No.1743,AFL-CIO (J. A Jones Construe-teon Company),135 NLRB 1402, 1411.79 6-027-66-vol. 153-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)This Agreement covers the existing three (3) unit Gosspress.(c)Offset jurisdiction.The addendum which became effective on September 1, 1963, furtherprovides :SECTION 2JURISDICTIONIt is understood that this contract applies to the union press-rooms operated by the employer, and that the jurisdiction of thiscontract extends over all printing presses employed in said press-rooms, including, but not limited to gravure, offset and letterpressprinting presses and associated devices (all work in connectionwith offset platemaking, including camera operation, all darkroomwork, stripping, layout, opaquing and platemaking).Theemployer agrees to employ only members of the union in the bar-gaining unit defined in this contract thirty-one (31) days follow-ing the effective date of this agreement.New employees employedafter the effective date of this agreement within the bargainingunit defined herein shall be required to become members of theunion as a condition of employment thirty-one (31) days follow-ing the beginning of such employment.The foregoing provisions clearly constitute a specific assignment of thedisputed offset platemaking work to the Pressmen.Moreover, thisagreement as to the work assignment was entered into prior to the timeat which the dispute herein arose.On the other hand, the Stereotypers contends that its contract alsounequivocally covers the disputed work and that since its provisionswere negotiated approximately 5 years before the Pressmen's contract,such provisions should be given priority.This latter claim to the dis-puted work is grounded on section 3(b) of the Stereotypers' contractwhich was inserted in the collective-bargaining contract with theEmployer some time prior to February 1959 at a time when no offsetwork was contemplated. The pertinent provisions are as follows:SECTION 1. The Fresno Guide, Inc., hereby recognizesFresno Stereotypers Union x$104 as the collective bargainingrepresentative of all employees doing stereotyping as defined inthis contract.SECTION 3. (a) Stereotyping shall be defined as the fol-lowing operations : The preparation, molding, trimming, packingand finishing of matrices and the registering of said matrices.All job work and casting, routing of flat and curved stereotypepress plates and the finishing of all stereotype plates.Mortising,shaving and planing, sawing and all work pertaining to the fin- INTERNATIONAL STEREOTYPERS, LOCAL 104, ETC.339ishing of such plates including the mounting blocking of stereo-type plates, electrotype, plastic, nylon, and rubber plates, also themounting of any type of printing plate on stereotype base, curbedor flat, shall be under the jurisdiction of Stereotypers Local $ 104.(b)Should the Publisher signatory hereto install within juris-diction of the Union as herein defined any machinery and/orequipment in the Stereotype Department now being manned byStereotypers, such Publisher shall recognize the Jurisdiction ofthe Union over such machinery and/or equipment and shall makeno other contract covering such work.As hereinbefore noted, in early 1962, when the Employer was con-templating the purchase of an offset press, the Stereotypers, in a seriesof meetings with the Employer, claimed the right to offset platemak-ing work pursuant to the above provisions, particularly section 3(b).The Employer disputed this claim and the matter was not resolvedbecause the Employer decided at the time not to purchase the press inquestion.Although the negotiations clearly indicated the Employerwas considering an offset press, the same general section 3 (b) provisionwhich was included in the earlier contract was again incorporated,without change, in the 1962 contract and was in effect at the time thatdisputed work was assigned to pressmen.While section 3(b) of theStereotypers' contract might be construed to cover all platemakingperformed at the Employer's plant, we cannot find that it reflects aspecific intent to assign offset platemaking work to stereotypers, norcan we find that it unequivocally supports the Stereotypers' claim, par-ticularly in view of the above bargaining history. Therefore, contraryto the contentions of the Stereotypers, we conclude that the Stereo-typers, unlike the Pressmen, has no contract claim to the disputedwork.22.Efficiency and economy of operation :The work in dispute is per-formed in a separate building approximately 75 to 100 yards from themain letterpress printing operation.Under the existing assignmentof work, pressmen make the offset plates for part of their shift andoperate the offset presses during the remainder.At the present time,the making of the plates for the offset press does not require the assign-ment of employees for an entire shift. The record indicates that thereare no immediate plans to change this type of arrangement. The offsetpress is located 10 to 25 feet from the offset platemaking area. Thusthere is little time lost when pressmen go from the platemaking to theoffset printing operation.On the other hand, under present workingarrangements, had the offset platemaking work been assigned to stereo-typers, the result would be either (a) the stereotypers working a short2 See,e g., InternationalPrintingPressmenand Assistants' Union of North Americaand Albany Printing Pressmen and Assistants'Union No 23 (J R. Condon itSons,Inc.),148 NLRB 356. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of time on platemaking and then standing by while the printingwas performed by pressmen; or (b) after they finished the platemak-ing, the stereotypers would go back to the main plant and performregular stereotypers' duties.Either of these arrangements wouldresult in substantial loss of time.Therefore, by assignment of the dis-puted work to pressmen, the Employer is able to have the entire offsetwork done by the same employees in the same building with a minimumdisruption of operations or loss of time.On the basis of the inte-grated nature of the offset printing operation and of the most efficientoperation of the Employer's plant, we conclude that the Pressmen'sUnion has the more compelling claim .3Finally, the Board customarily includes offset preparation employ-ees in aunit of offset press employees as it is clear such employees havea close community of interest with offset press employees .4E. Con elusions as to the merits of the disputeOn the basis of the evidence set forth above, we conclude that thepressmen areentitled to the disputed work herein.Accordingly, weshall determine the existing jurisdictional dispute by deciding thatpressmen,represented by thePressmen'sUnion, rather than stereo-typers, represented by the Stereotypers, are entitled to the work inquestion.In making this determination, we are assigning the disputedworkto pressmenwho are represented by the Pressmen's Union, butnot to the Pressmen's Union or to its members. Our present determina-tion is limited to the particular dispute which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of the Dispute.1.Pressmen employed by the Employer who are represented byFresno Printing Pressmen and Assistants' Union No. 159, AFL-CIO,are entitled to perform the offset platemaking operation which is per-formed in connection with the commercial and newspaper work at theEmployer's plant in Fresno, California.2.International Stereotypers and Electrotypers Union, Local 104,AFL-CIO, is not entitled by means proscribed by Section 8 (b) (4) (D)3 SeeInternationalPrintingPressmen and Assistants'Union of North America, AFL-CIO,Mempbis Newspaper Printing Pressmen's Union, Local No 24, and their agentFrazier Moore(Kelley & Jamison,Inc.),146 NLRB 1614.4 The Plimpton Press,140 NLRB 975, at 977;The MeredithPublishing Company, andThe Meredith PrintingCompany,140 NLRB 509, at 511. FAMOUS-BARRCOMPANY341to force or require The Fresno Guide, Inc., to assign the work in dis-pute to employees engaged as stereotypers who are currently repre-sented by it.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Stereotypers and Electrotypers Union, Local104,AFL-CIO, shall notify the Regional Director for Region 20,in writing, whether or not it will refrain from forcing or requiringThe Fresno Guide, Inc., by means proscribed by Section 8(b) (4) (D),to assign the work in dispute to stereotypers rather than pressmen.The May Department Stores Company d/b/a Famous-Barr Com-panyandWarehouse and Distribution Workers Local No. 688,affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,' Petitioner.Case No. 14-RC-4843.June 22,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Offi-cer Philip E. Kaplan. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.i The petition in this case was filed by Teamsters Local 709After the close of thehearing,Warehouse and Distribution Workers Local -No 68b filed a motion to substituteitself as the Petitioner herein in place of Local 709.Thereafter, Local 688 filed withthe Regional Director a showing of interest adequate to support a petitionThe Em-ployer filed a memorandum in opposition to the motion and the moving party filed areply.It is uncontroverted that the membership of Local 709 has voted to dissolve and totransfer its membership and bargaining rights to Local 688.The Employer suggeststhat there may have been some irregularities in the dissolution and transfer and statesthat Local 709 is still in existence as a functioning labor organization.Counsel forLocal 709, who is also counsel for Local 688, asserts that the only functions that Local709 is presently carrying out are those necessary to wind up its affairs pursuant to thedissolution and transfer, and that Local 709, to the extent that it still exists, agrees thatthe motion for substitution should be grantedSince it appears that Local 709 does notwish to appear on the ballot and that Local 688 has succeeded to the rights and obliga-tions of Local ,v9, and, in addition, has itself suomitted an adequate showing of interest,we grant the motion for substitution.2 The Employer's request for oralargumentisherebydenied because the record andbriers adequately present the views and positions of the parties.A brief filed by thePetitioner, and a memorandum and reply memorandum filed by the Employer, have beenreceived and considered153 NLRB No. 26.